Title: From Thomas Jefferson to Thomas Munroe, 22 November 1804
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Sir 
                     
                     Washington Nov. 22. 04.
                  
                  Having consulted the Secretary of the Treasury on the letter from mr Harwood to yourself respecting the Maryland debt, you are desired to inform mr Harwood that we consider ourselves as authorised by the act of Congress to pay the 1st. instalment of 40M dollars on any day in the year 1804. the 2d. on any day in the year 1805 etc. that consequently the first will be paid on demand, & as it is as convenient to the US. to pay on the 1st. as the last day of the year, the 2d instalment may be paid on the 1st. of Jan. 1805. interest always ceasing from the time of paiment. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               